             Case 1:20-cv-10660-SDA Document 34 Filed 04/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Immigrant Defense Project et al.,                                           4/21/2021

                                 Plaintiffs,
                                                            1:20-cv-10660 (SDA)
                     -against-
                                                            ORDER
 United States Immigration and Customs
 Enforcement,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

        Following a telephone conference with the parties on April 20, 2021, the Court hereby

ORDERS, as follows:

        1.       Defendant immediately shall begin processing documents at a rate of 600 pages

per month. The Court anticipates that this rate will be adjusted once the Court has received more

information from Defendant pursuant to the below.

        2.       No later than Monday, April 26, 2021, Defendant shall file a status update with

the Court that sets forth (a) a total page count of the “certain records” Defendant has identified

“that have already been collected that are unlikely to be duplicated during the ongoing searches”

(the “Unlikely Duplicates”); and (b) any conclusions Defendant has reached with regard to

“whether reasonable email searches are feasible” in response to Complaint Ex. A Request Nos.

1(p) and 1(q) and Complaint Ex. B Request Nos. 6 and 12 (the “Requests Under Evaluation”). (Joint

Ltr., ECF No. 33, at 1.)

        3.       No later than Monday, May 3, 2021, Defendant shall:
             Case 1:20-cv-10660-SDA Document 34 Filed 04/21/21 Page 2 of 3




                 (a)      make a first monthly production, based on processing at least 600 pages

        of Unlikely Duplicates (or, If the Unlikely Duplicates comprise fewer than 600 pages, all

        the Unlikely Duplicates); and

                 (b)      file with the Court a first monthly status update, setting forth: (i) a count

        of document pages processed (A) since April 16, 2021 1 and (B) in total; (ii) a count of

        document pages produced (A) since April 16, 2021 and (B) in total; (iii) a count of Unlikely

        Duplicate pages that remain un-processed, if any; (iv) a page count of any newly identified

        “records unlikely to be duplicated,” to the extent Defendant has “continue[d] to identify”

        them (see Joint Ltr. at 1); and (v) any further conclusions Defendant has reached with

        regard to the Requests Under Evaluation.

        4.       No later than Friday, May 14, 2021, Defendant shall (a) complete all outstanding

searches; (b) complete deduplication of the documents returned by those searches; and (c) file a

status update with the Court that sets forth a total page count of those deduplicated documents.

        5.       No later than Tuesday, June 1, 2021, Defendant shall (a) make a second monthly

production, based on processing at least 600 pages since its prior production, and (b) file with

the Court a second monthly status update, setting forth: (i) a count of document pages processed

(A) since its prior production and (B) in total; and (ii) a count of document pages produced (A)

since its prior production and (B) in total.




1
 The Declaration of ICE Acting FOIA Officer Fernando Pineiro sets forth the number of pages processed and produced
through this date. (See ECF No. 33-1, at 5, 6.)


                                                        2
              Case 1:20-cv-10660-SDA Document 34 Filed 04/21/21 Page 3 of 3




         6.       Plaintiffs are encouraged to identify to Defendant any higher- or lower-priority

categories of requested documents. If they do so, Defendant shall use its best efforts to prioritize

its processing and production efforts accordingly.

SO ORDERED.

Dated:    New York, New York
          April 21, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                                  3
